COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Daryl Jackson,                                  §              No.08-22-00009-CR

                        Appellant,                §                Appeal from the

                                                  §               85th District Court

  The State of Texas,                             §           of Brazos County, Texas

                        State.                    §           (TC# 19-04458-CRF-85)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until June 8, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Lane D. Thibodeaux, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before June 8, 2022.

       IT IS SO ORDERED this 10th day of May, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.